Citation Nr: 0215296	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits, on behalf of his spouse and minor 
child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Unrepresented 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This is a simultaneously contested claim involving 
apportionment of the veteran's VA compensation.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an RO apportionment decision of January 1998, which 
determined that the appellant was not entitled to an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of herself or their minor child.  The appellant 
appealed this determination, and the veteran has contested 
her claim.  In February 2000, the case was remanded for 
further development.  

In May 2002, the veteran stated that the appellant said she 
had not recently filed any appeals, and, in essence, asked 
that the appeal be withdrawn.  An appeal can only be 
withdrawn by an appellant, in writing, and the veteran, who 
is a party to this contested claim, cannot withdraw the 
appeal on her behalf.  See 38 C.F.R. § 20.204(c) (2001); 
accordingly, the appeal remains active.   


FINDINGS OF FACT

1.  From June 1997, when the claim for apportionment was 
filed, through April 1999, the veteran contributed reasonably 
to the support of the appellant and their child, and hardship 
on the part of the appellant has not been shown.  In April 
1999, the child reached the age of 18.

2.  From May 1999 to June 2001, the veteran did not 
contribute reasonably to the appellant's support, and 
apportionment of his compensation to the appellant in the 
amount of the spousal allowance would not cause hardship.  In 
June 2001, the appellant and the veteran were divorced.


CONCLUSIONS OF LAW

1.  The criteria for an apportionment of the veteran's 
compensation benefits are not met for the period from June 
1997 through April 1999.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2001).

2.  The criteria for an apportionment of the spousal 
allowance of the veteran's compensation benefits are met for 
the period from May 1999 to June 2001.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service from July 1966 to July 1969.

Evidence of record shows that the veteran and the appellant 
were married in 1974, and had three children, who reached the 
age of 18 in 1994, 1996, and April 1999.  The evidence 
indicates that a separation agreement between the veteran and 
the appellant has been in existence since at least 1994.  

A Social Security Administration (SSA) decision dated in 
April 1995 shows the veteran was granted SSA disability 
benefits.  

In June 1997, the VA granted the veteran a total disability 
rating based on individual unemployability due to service-
connected disability.  

In June 1997, the appellant, who was the veteran's spouse at 
this time, filed a claim for apportionment of the veteran's 
VA compensation, on behalf of herself and the veteran's minor 
child.  

Financial information received from the appellant in 
September 1997 included itemized monthly expenses which she 
calculated as totaling $1,337.69.  Her itemized expenses, 
when added separately, total $1,640.69.  She also reported 
$22,000 in medical expenses, due to radiation treatment she 
had had to undergo.  Her take-home pay was $750 bi-weekly, or 
$1,625 per month.  She reported that she received $100 to 
$140 per month from the veteran.  

Evidence provided by both the appellant and the veteran 
indicates that the veteran resided with the appellant from 
June 1997 to October 1997.  Both parties also indicate that 
during this time period, he contributed to the support of the 
household, and specifically to his son's support.  

The veteran submitted financial information in November 1997, 
indicating that he had paid $1,000 per month to the appellant 
when he had lived with her.  He did not provide a list of his 
expenses or his income.  

In January 1998, the RO issued a special apportionment 
decision, denying the appellant's claim.  This decision 
showed the veteran's receipt of $2,159 per month in 
compensation, with no expenses reported.  The appellant's 
income was reported as $1,640 per month, with expenses of 
$1,337, leaving her with a positive monthly balance of $303.  

In February 1998, the appellant submitted a statement which 
included her updated monthly expenses, totaling $1,450 per 
month.  She stated her medical bill had been reduced by the 
hospital to about $2,000 or $3,000, and that the veteran had 
paid this bill.  She also stated that beginning in January 
1998, the veteran began paying her $500 per month on behalf 
of the minor child.  She said this would only last until his 
18th birthday, in April 1999.  

In March 1999, she testified at an RO hearing.  She said that 
the veteran was paying her $500 per month child support, and 
that this would end in April 1999.  She said that this money 
was in fact used for the child as needed, but also for the 
household as a whole.  Much of her testimony concerned 
financial support she felt the veteran owed their other adult 
children, as well as grandchildren.  She also described their 
financial problems over the years.  

In March 1999, the veteran stated that he paid the appellant 
three times what the Court had ordered in child support.  He 
submitted receipts of money orders made out to the appellant 
for $500 per month since January 1998.  In addition, he said 
he let the appellant use his gas credit card, and he paid 
those bills.  His reported monthly expenses totaled $1,158 
per month.  

Both the veteran and the appellant have declined to provide 
any additional financial information.  Much of the content of 
the statements from each has been centered on disapproval of 
the spending habits of the other.  

In June 2001, a divorce between the appellant and the veteran 
became final.  

II.  Analysis

The appellant contends that the veteran has not contributed 
sufficiently to the support of herself and their child, who 
reached the age of 18 in April 1999.  The veteran disputes 
this contention, claiming that he has provided adequate 
support to her and their child.

The file shows that through RO correspondence, the 
apportionment decision, the statement of the case, 
supplemental statements of the case, and prior Board remand, 
the VA has informed both the appellant and the veteran of the 
evidence necessary to substantiate the claim, which is a 
simultaneously contested claim involving apportionment.  The 
VA has made reasonable efforts to develop the evidence from 
both parties.  The Board finds that the notice and duty to 
assist requirements of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's spouse and 
children are not residing with him and the veteran is not 
reasonably discharging his responsibility for their support. 
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  

In addition, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran. 38 C.F.R. §§ 3.451, 3.453.  Consideration will be 
given to such factors as the amount of VA benefits payable; 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

The claim for apportionment was filed in June 1997, and 
benefits may not be apportioned until a claim is filed.  
38 C.F.R. § 3.458(g).   The veteran's child reached the age 
of 18 in April 1999, and was no longer a child after that 
date.  38 C.F.R. § 3.57.  The appellant and the veteran were 
divorced in June 2001; as of that date, she was no longer his 
spouse, and not entitled to apportioned benefits.  See 
38 C.F.R. § 3.50.  Therefore, consideration of the claim for 
apportionment is limited to the time period from June 1997 to 
April 1999 for the child, and from June 1997 to June 2001 for 
the appellant.  

The evidence provided by both the appellant and the veteran 
is incomplete, and contains inconsistencies.  Each believes 
that the other does not spend money appropriately.  For 
instance, the appellant feels that the veteran owes financial 
support to their other adult children, as well as 
grandchildren.  Such matters are beyond the scope of an 
apportionment determination.  

Neither party has responded with pertinent clarifying 
information, despite requests for the information from VA.  
However, evidence provided by both the appellant and the 
veteran indicates that the veteran was residing with the 
appellant from June 1997 to October 1997, despite the 
existence of a separation agreement.  During this time 
period, he contributed to the support of the household, and 
to his son's support.  Therefore, apportionment for this 
period under is not warranted under 38 C.F.R. §§ 3.450 and 
3.452.  Moreover, entitlement to special apportionment based 
on hardship is not shown during this period when the veteran 
was part of the same household as the appellant.  See 
38 C.F.R. § 3.451.  

Although the status for the months of November and December 
1997 is not specifically shown, it is noteworthy that the 
appellant acknowledged, in February 1998, that the veteran 
had paid medical bills incurred by her in the amount of 
$2,000 or $3,000.  

From January 1998 to April 1999, it is not disputed that the 
veteran paid the appellant $500 per month.  Although this was 
designated as child support, the appellant has admitted that 
this income was also applied to the household income.  Based 
on her reported expenses dated in September 1997 and February 
1998, the addition of $500 would provide her with a positive 
monthly balance.  Therefore, the Board finds that for the 
period from November 1997 through April 1999, the veteran was 
reasonably discharging his obligation for support, and 
hardship has not been shown.  

Beginning in May 1999, the evidence does not show that the 
appellant received financial assistance from the veteran.  
Thus, the veteran has not been shown to have reasonably 
discharged his support responsibility after April 1999.  From 
May 1999 through June 2001, he was paid benefits which 
included an additional allowance for a spouse, in an amount 
ranging from $115 to $121 per month.  His monthly income 
ranged from $2,104 to $2,228 during this period, from VA 
alone.  Presumably, he is still in receipt of SSA disability 
benefits as well.  His VA compensation and reported expenses 
show a positive monthly balance of $1,000.  

In contrast, based on the information of record, the 
appellant's income, which is significantly less, appears to 
barely meet or slightly fall short of her monthly expenses.  
Thus, based on the facts found, the Board concludes that an 
apportionment of the veteran's benefits in the monthly amount 
which he was paid for a spouse, ranging from $115 to $121, 
would not cause hardship, and should be granted to the 
appellant for the period from May 1999 to June 2001.  

In sum, the appellant, on her own behalf and on behalf of the 
then-minor child, is not entitled to apportionment of the 
veteran's VA compensation benefits for the period from June 
1997 through April 1999; and after this period, apportionment 
is no longer available for the now-adult child.  From May 
1999 until divorce in June 2001, the appellant is entitled to 
an apportionment in the amount of the additional compensation 
the veteran received for a spouse.  After the June 2001 
divorce, the appellant has no entitlement to an apportionment 
of the veteran's compensation benefits.  


ORDER

An apportionment of the veteran's compensation benefits in 
the amount of the additional compensation the veteran 
received for a spouse is granted to the appellant for the 
period from May 1999 to June 2001; to this extent only, the 
appeal is allowed.   



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

